

116 S3058 IS: Foreign Medical School Accountability Fairness Act of 2019
U.S. Senate
2019-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3058IN THE SENATE OF THE UNITED STATESDecember 16, 2019Mr. Durbin introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to establish fair and consistent eligibility requirements
			 for graduate medical schools operating outside the United States and
			 Canada.
	
 1.Short titleThis Act may be cited as the Foreign Medical School Accountability Fairness Act of 2019.
 2.PurposeTo establish consistent eligibility requirements for graduate medical schools operating outside of the United States and Canada in order to increase accountability and protect American students and taxpayer dollars.
 3.FindingsCongress finds the following: (1)Three for-profit schools in the Caribbean have historically received nearly ¾ of all Federal funding under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) that goes to students enrolled at foreign graduate medical schools, despite those three schools being exempt from meeting the same eligibility requirements as the majority of graduate medical schools located outside of the United States and Canada.
 (2)The National Committee on Foreign Medical Education and Accreditation and the Department of Education recommend that all foreign graduate medical schools should be required to meet the same eligibility requirements to participate in Federal funding under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).
 (3)The attrition rate at United States medical schools averaged 3.3 percent between 1993 and 2013, while rates at for-profit Caribbean medical schools have been known to reach 30 percent.
 (4)In 2019, residency match rates for foreign trained graduates averaged 59 percent compared to 94 percent for graduates of allopathic medical schools in the United States.
 (5)On average, students at for-profit medical schools operating outside of the United States and Canada amass more student debt than those at medical schools in the United States.
 4.Repeal grandfather provisionsSection 102(a)(2) of the Higher Education Act of 1965 (20 U.S.C. 1002(a)(2)) is amended— (1)in subparagraph (A), by striking clause (i) and inserting the following:
				
 (i)in the case of a graduate medical school located outside the United States— (I)at least 60 percent of those enrolled in, and at least 60 percent of the graduates of, the graduate medical school outside the United States were not persons described in section 484(a)(5) in the year preceding the year for which a student is seeking a loan under part D of title IV; and
 (II)at least 75 percent of the individuals who were students or graduates of the graduate medical school outside the United States or Canada (both nationals of the United States and others) taking the examinations administered by the Educational Commission for Foreign Medical Graduates received a passing score in the year preceding the year for which a student is seeking a loan under part D of title IV;; and
 (2)in subparagraph (B)(iii), by adding at the end the following:  (V)Expiration of authorityThe authority of a graduate medical school described in subclause (I) to qualify for participation in the loan programs under part D of title IV pursuant to this clause shall expire beginning on the first July 1 following the date of enactment of the Foreign Medical School Accountability Fairness Act of 2019..
 5.Loss of eligibilityIf a graduate medical school loses eligibility to participate in the loan programs under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) due to the enactment of the amendments made by section 4, then a student enrolled at such graduate medical school on or before the date of enactment of this Act may, notwithstanding such loss of eligibility, continue to be eligible to receive a loan under such part D while attending such graduate medical school in which the student was enrolled upon the date of enactment of this Act, subject to the student continuing to meet all applicable requirements for satisfactory academic progress, until the earliest of—
 (1)withdrawal by the student from the graduate medical school; (2)completion of the program of study by the student at the graduate medical school; or
 (3)the fourth June 30 after such loss of eligibility.